.HOUGH, District Judge.
A perusal of the testimony herein convinces me:
1. That it is highly desirable that an accurate line of demarkation be drawn between plush and velvet.
2. That the establishment of a rale declaring that all fabrics of the type under consideration having a pile of over 3.5 millimeters in length shall be regarded as plushes would furnish such accurate line of demarkation.
3. But no such rule exists in trade or commercial usage.
It results, therefore, that every case must be covered by opinion evidence, unsatisfactory as it is. The evidence here supports the' conclusion of the General Appraisers, and their decision is therefore affirmed.